 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ALEATRICE THOMAS,                                 Case No. 1:20-cv-01723-AWI-SAB

12                  Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
13          v.                                         PLAINTIFF’S SOCIAL SECURITY
                                                       APPEAL AS UNTIMELY
14   COMMISSIONER OF SOCIAL SECURITY,
                                                       (ECF Nos. 1, 8)
15                  Defendant.

16

17         Aleatrice Thomas (“Plaintiff”), proceeding pro se and in forma pauperis, filed this action

18 seeking judicial review of the denial of disability benefits pursuant to the Social Security Act.

19 The matter was referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

20 Rule 302.

21         On January 13, 2021, an order issued requiring Plaintiff to show cause within fourteen

22 days why this action should not be dismissed as untimely filed. (ECF No. 6.) Plaintiff did not

23 file a response to the January 13, 2021 order.            On February 4, 2021, findings and

24 recommendations were filed recommending dismissing Plaintiff’s Social Security appeal as

25 untimely. (ECF No. 8.) The findings and recommendations provided that any objection to the

26 findings and recommendations was to be filed within thirty days. (Id.) More than thirty days

27 have passed and Plaintiff has not filed objections or otherwise responded to the findings and

28 recommendations.


                                                   1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2 de novo review of this case. Having carefully reviewed the entire file, the court finds the

 3 findings and recommendations to be supported by the record and by proper analysis.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.     The findings and recommendations, filed February 4, 2021, is ADOPTED IN

 6                 FULL;

 7          2.     Plaintiff’s Social Security appeal is DISMISSED as untimely filed; and

 8          3.     The Clerk of the Court is DIRECTED to CLOSE this action.

 9
     IT IS SO ORDERED.
10

11 Dated:    May 18, 2021
                                               SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
